Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed March 5, 2021, claims 1, 4-5 and 9 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1 and 5 changes the scope of the claims, by adding the following limitation, in lines 12-14, "wherein when the control channel elements have an aggregation level equal or larger than 2, the control channel elements include a plurality of signal transmission points for two or more different symbols”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Park (US Pub No.: 2019/0158259 – Figs. 8, para. 0161, 0165, us provisional 62/350170, pages 3 and 21) and Abe (US Pub. No.:2014/0301286 – Fig.7, Paras. 0038, 51, 57, 65, 72-74, and 98). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469